Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
  
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “…including an identifier for specifying an area in the data storage section or an identifier for indicating access authority over access to the data storage section and a communication device identifier…”; however, it is unclear to The Examiner if only the identifier for specifying an area in the data storage section is read, or if only the identifier for indicating access authority is read, or if only the communication device identifier is read, or if some other combination of the identifiers is read. As a result, The Examiner is unable to determine the metes and bounds of the claim and search for appropriate prior art because the claims are not clear. Appropriate correction is required. 
Claim 10 recites “…includes an identifier for specifying an area in the data storage section accessible for the information processing 
Claim 14 recites “…a reception section that receives an area specification identifier or an identifier for indicating access authority and a communication device identifier…”; however, it is unclear to The Examiner if only the area specification identifier is received, or if only the identifier for indicating access authority is received, or if only the communication device identifier is received, or if some other combination of the identifiers is received. As a result, The Examiner is unable to determine the metes and bounds of the claim and search for appropriate prior art because the claims are not clear. Appropriate correction is required.
 
Claim 19 recites “…acquiring an area specification identifier or an identifier for indicating access authority and a communication 
Claim 20 recites “…acquiring, from an information processing apparatus, an area specification identifier or an identifier for indicating access authority and a communication device identifier that have been acquired by the information processing apparatus through short range wireless communication with a communication device including the identifier for specifying an area in a data storage section of a server apparatus or the identifier for indicating the access authority over access to the data storage section and the communication device identifier for identifying its own communication device…”; however, it is unclear to The Examiner if only the area specification identifier is acquired, or if only the identifier for indicating access authority is acquired, or if only the communication device identifier is acquired, or if some other combination of the identifiers is acquired. As a result, The Examiner is unable to determine the metes and bounds of the claim and search for appropriate prior art because the claims are not clear. Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is ((571)270-5191.  The examiner can normally be reached on Mon-Thurs from 6:00 AM-3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jorge Ortiz Criado can be reached on (571) 272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


                                                                                                                                                                                            
/BRIAN F SHAW/Primary Examiner, Art Unit 2496